  IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                            PENNSYLVANIA



US FOODS, INC.,                                  CIVIL ACTION

                     Plaintiff,                  Case No. 2:19-cv-00946-JFC

       vs.

WILLIAM T. KANE a/k/a BILL T. KANE,
an individual, and RONALD G. LINABURG,
D.D.S., an individual,

                     Defendants.


    BRIEF IN OPPOSITION TO MOTION TO DISQUALIFY DEFENDANT KANE’S
                               COUNSEL

       AND NOW, comes Defendant, William T. Kane, by and through his undersigned

counsel, Robert O Lampl, Ryan J. Cooney and Dennis M. Blackwell and hereby files this

Brief in Opposition to Motion to Disqualify Defendant Kane’s Counsel as follows:

                                     I. Background:

       This action arises out of a debt owed to Plaintiff, US Foods, Inc. (“US Foods” or

“Plaintiff”) by 5171 Campbells Land Co., Inc., (5171) for multiple food purchases that 5171

made from US Foods, Inc. during its short run as an operator of twenty-seven (27)

Perkins’ restaurants. 5171 is currently the Debtor in a bankruptcy case pending in this

district at 19-22715-CMB (the “Bankruptcy Case”). Plaintiff has sought payment from

5171 for the same alleged debt in the Bankruptcy Case. Defendants Kane and Linaburg

are shareholders of 5171 and are alleged guarantors of the debt that 5171 owes to US

Foods.
             The Lampl Firm’s Prior Representation of Kane and 5171

      The undersigned has represented both 5171 and Defendant Kane in a number of

actions arising out of 5171’s former business operations. These actions are identified in

Linaburg’s Motion. Importantly, these actions and the Lampl Firm’s representation of both

Kane and 5171 in these actions were also disclosed by the Lampl Firm in the Bankruptcy

Case. Specifically, they were identified in a Verification provided by Robert O Lampl,

which was submitted in conjunction with the Lampl Firm’s Application to Employ Robert

O Lampl (and the Lampl Firm) as counsel for 5171 in the Bankruptcy Case. The

Application to Employ the Lampl Firm and the Verification were filed in the Bankruptcy

Case on July 10, 2019. See, Exhibit A to Response to Motion to Disqualify Kane’s

Counsel. The Verification provides:

             Prior to the within Bankruptcy filing, I represented the Debtor [5171] in the

             following actions:

             1.     In an action brought by Steven Maglin in the Allegheny County Court

             of Common Pleas at GD-18-004336. I also represented two shareholders

             of the Debtor in this action – William T. Kane and Krissy Kochis.

             2.     In an action brought by Marc Group, LLC in the Allegheny County

             Court of Common Pleas at GD-19-002487. I also represented William T.

             Kane in this matter.

             3.     In three (3) consolidated actions brought by L-Four, L.P. in the

             Allegheny County Court of Common Pleas at GD-19-002820, GD-19-

             002821 and GD-19-002822. I also represented William T. Kane in this

             matter.
4.     In an action brought by L-Four, L.P. and Ronald Linaburg, D.M.D in

the Allegheny County Court of Common Pleas at GD-19-002405. I also

represented William T. Kane and Robert E. Dauer, Corporate Counsel to

the Debtor, in this matter.

5.     In an action filed by Store Capital Acquisitions, LLC and Store Master

Funding XIII, LLC in the United States District Court for the Western District

of Pennsylvania at No. 2:19-cv-00685-PJP. I also represented William T.

Kane in this matter.

Further, prior to the within bankruptcy filing, I represented William T. Kane

in the following actions not involving the Debtor:

1.     In an action filed by Peter D. Kaplan, M.D in the Allegheny County

Court of Common Pleas at Docket No. 18-015044.

2.     In an action filed by Michael Schumacher in the Allegheny County

Court of Common Pleas at Docket GD-18-01545.

3.     In an appeal filed by Peter D. Kaplan, M.D. in the Superior Court of

Pennsylvania at Docket No. 177 WDA 2019.

Except as set forth above, neither Robert O Lampl, nor anyone in his law

firm has any connection with any creditor or any party in interest, their

respective attorneys and accountants, the United States Trustee, or any

person employed in the office of the United States Trustee. This Verification

is made under penalty of perjury.

Date: July 10, 2019                 /s/ _Robert O Lampl__________
                                    ROBERT O LAMPL
The purpose of the Verification was to allow interested parties, including the Court and

the United States Trustee, to thoroughly evaluate the Lampl Firm’s status for any

conceivable conflict or other disqualifying factors under 11 U.S.C. § 327(a). See, In re

Southern Kitchens Inc., 216 B.R. 819, 829 (Bankr. D. Minn. 1998).

      Upon the Lampl Firm’s filing of the Application to Employ in the Bankruptcy Case,

an objection and response deadline was established. Notably, Linaburg did not object to

or file any response to the Application to Employ. In fact, and despite 5171 having in

excess of 200 creditors who received a copy of the Application to Employ, only 2

objections to the Application to Employ were filed. The first one came from Peter Kaplan

and was completely unrelated to the Lampl Firm’s representation of Kane and 5171. The

second one came from the United States Trustee and was mainly based on an unrelated

issue (whether the Lampl Firm received a pre-petition preference payment from 5171).

However the Trustee’s objection did make the following secondary argument:

             “At a minimum, there is presently insufficient information of record to make
             a determination that the proposed professionals do not represent an interest
             adverse to the estate and are disinterested within the meaning of the
             statute.”

Notwithstanding this secondary argument, after the Lampl Firm resolved the pre-petition

preference issue and provided the United States Trustee with further information

regarding its prior representation of Kane and 5171, the United States Trustee withdrew

its objection in full and the bankruptcy court entered an Order approving the Lampl Firm

as Counsel for the 5171 in the Bankruptcy Case. See Exhibit C to Response to Motion to

Disqualify Kane’s Counsel.

      Thus, the same alleged conflict raised herein was already thoroughly investigated

in the Bankruptcy Case and ruled on by the Bankruptcy Court in favor of the Lampl Firm.
The Bankruptcy Court’s Order conclusively establishes that the Lampl Firm does not have

a conflict as raised herein. Additionally, Linaburg had an opportunity to object to the Lampl

Firm’s role as Counsel to 5171 in the Bankruptcy Case based on the same “conflict” issue

raised herein but failed to take any action. Linaburg’s inaction clearly reveals that the

within Motion is nothing more than a litigation tactic.

                                         II. Argument:

            1. Linaburg’s Motion is barred by Doctrine of Collateral Estoppel

          “Collateral Estoppel is appropriate where: (1) the issue decided in the prior action

was identical with the one presented in the later action; (2) there was a final judgement

on the merits; (3) the party against whom the plea is asserted was a party or in privity to

a party to the prior adjudication; and (4) the party against whom the plea is asserted had

had a full and fair opportunity to litigate the issue in question in a prior action.” Kroen v.

Bedway Sec. Agency, 633 A.2d 628 (Pa. Super. 1993) quoting Safeguard Mutual Ins. Co.

v. Williams, 345 A.2d 664, 688 (1975).

          Here, whether or not the Lampl Firm has a conflict arising out of prior

representation of Kane and 5171 was decided in the Bankruptcy Case. In fact, all of the

actions identified by Linaburg on page 2 of his instant Motion in support of the alleged

conflict were disclosed in the Verification of Robert O Lampl in support of the Lampl Firm’s

Application to Employ in the Bankruptcy Case. Pursuant to 11 U.S.C. § 327 (a) and 11

U.S.C. § 101 (14), the Lampl Firm could not have been approved as counsel for 5171 if

it had:

                 “an interest materially adverse to the interest of the estate or of any class
                of creditors or equity security holders, by reason of any direct or indirect
                relationship to, connection with, or interest in the debtor, or for any other
                reason.”
There was also a final judgment in the Bankruptcy Case as the Bankruptcy Court entered

an Order on October 4, 2019, approving the Lampl Firm as Counsel to 5171. See, Exhibit

C to Response to Motion to Disqualify Kane’s Counsel. Additionally, Linaburg was a party

to the Bankruptcy Case as a shareholder of 5171. In fact, Linaburg’s entity, L-Four, LP

served on the Official Committee of Unsecured Creditors.

      Finally, Linaburg was served with the Application to Employ in the Bankruptcy

Case and failed to raise a response to or objection. See, Exhibit B to Response to Motion

to Disqualify Kane’s Counsel.

      As a result, the within Motion is barred by the doctrine of collateral estoppel.

         2. Linaburg has not established a Concurrent Conflict of Interest

      Assuming arguendo that the within Motion is not barred by the doctrine of collateral

estoppel, Linaburg has not established a concurrent conflict of interest under Rule 1.7 of

the Pennsylvania Rules of Professional Conduct. To that end, Linaburg has failed to

demonstrate how the Lampl Firm’s representation of Kane in the within action (a collection

suit arising out of a commercial guaranty where 5171 is not a party) is somehow going to

be “directly adverse” to its representation of 5171, or will somehow materially limit its

effectiveness in representing 5171. In support of this contention, Linaburg appears to

makes three (3) arguments: (1) Linaburg and Kane are involved in an ownership dispute

pertaining to 5171; (2) 5171 may have causes of action against Kane; and (3) that the

Lampl Firm owes responsibilities to Linaburg as shareholder of 5171. Kane will now

address these arguments in order.
              2A. the Alleged Ownership Dispute

       On page 5 of his Brief, Linaburg states:

               “One main issue regards an ownership pertaining to which of two
              shareholder owns a majority interest in a corporation. Both Kane and Dr.
              Linaburg assert competing claims to the majority interest and control of the
              Company – with Kane only very recently recognizing that Dr. Linaburg made
              substantial capital contributions and may be a 60% owner.”

Putting aside whether or not there actually is an ownership dispute, Linaburg offers no

analysis for how this alleged ownership dispute would somehow disqualify the Lampl firm.

Moreover, despite these allegations and the numerous other actions involving the parties,

including the Bankruptcy Case, Linaburg has not set forth a claim or cause of action in

any forum regarding this alleged ownership dispute.

       Per the corporate records, Linaburg is a 6% shareholder of 5171. Linaburg

acknowledges the same in paragraph 52 of his Answer with Affirmative Defenses and

Crossclaim. In the same pleading, Linaburg implicitly asserts that he should have been

given a bigger share (emphasis added). See, paragraph 102 and 103 of Linaburg’s

Answer, Affirmative Defenses and Crossclaim. Defendant Kane assumes that Linaburg

is relying on this implicit statement when he asserts that there is “confusion” and a

“dispute” as to the percentage of ownership interests in and control of 5171

       Linaburg also appears to intentionally misrepresent Kane’s deposition testimony,

when he asserts on page 2 of his Brief that, “Kane recently testified in the 5171 Campbells

bankruptcy action that Kane was the 100% owner of 5171 Campbells…” Upon a review

of the cited sections of the transcript, it’s clear that Kane testified to the contrary: He was

originally the 100% shareholder of 5171 and that at some point the percentage of
ownership changed to Kane, Mr. Weaver, Ms. Kochis and Dr. Linaburg. See deposition

transcript pages 15 and 28 attached as Exhibit B to Linaburg’s Motion.

       Regardless of this alleged ownership dispute, Linaburg should be aware that

5171, in conjunction with the Official Committee of Unsecured Creditors, has filed a Plan

of Liquidation in the Bankruptcy Case, which Plan, as of its Effective date, will extinguish

all equity interests in 5171 (emphasis added). See, Exhibit D to Response to Motion to

Disqualify Kane’s Counsel. As a result of this extinguishment, any ownership dispute is

simply moot.

               2B. the Alleged Claims of 5171 against Kane

       In support of this argument, Linaburg argues that he has pleaded through his

crossclaim, that Kane acted fraudulently in placing various food orders with Plaintiff, and

that such claims necessarily afford 5171 causes of action to proceed against Kane. See

Defendant Linaburg’s Brief in Support of Motion to Disqualify Defendant Kane’s Counsel

at page 6. First and foremost, as of today, these are simply unproven allegations. In fact,

Kane has filed a Motion to Strike Linaburg’s Affirmative Defenses with respect to these

frivolous allegations and has issued a Rule 11 letter regarding the same.

       Beyond that, per the Plan of Liquidation filed in the Bankruptcy Case, 5171 will

transfer all of its remaining assets, including but not limited to any claims or causes of

action that 5171 holds against third parties to a Creditors’ Trust to be administered by a

Plan Administrator. Moreover, the Plan Administrator will have the sole ability to bring

claims on behalf of 5171. See, Exhibit D to Response to Motion to Disqualify Kane’s

Counsel. The Lampl Firm acknowledges that in the event a claim is brought on behalf of

5171 against Kane, it cannot represent Kane in such an action.
       Linaburg also asserts that, “through representing both 5171 Campbells and Kane,

the Lampl Firm has obtained confidential information of its clients, which is relevant to the

instant matters and issues giving rise to the dispute.” See, Page 6 of Linaburg’s Brief.

To determine whether a lawyer “might have acquired” confidences which could be

relevant to issues in the present lawsuit, a court should consider whether: (a) the lawyer

and the client ought to have talked about particular facts during the course of the

representation, (b) the information is of such character that it would not have been

unusual for it to have been discussed between lawyer and client during their relationship.

Brennan v. Independence Blue Cross, 949 F. Supp. 305, 308 (E.D. Pa. 1996). Here,

Linaburg completely fails to identify what confidences that the Lampl Firm could have

conceivably learned from 5171 that are relevant to the issues in the present lawsuit where

5171 is not even a party. To the contrary, Linaburg’s assertion is nothing more than a

conclusory allegation which is insufficient to meet Linaburg’s burden under his Motion to

Disqualify. See, Petition of Kenvue Dev. Inc., 602 A.2d 470, 476 (Pa Commw. Ct. 1992)

(“[a] party seeking to disqualify opposing counsel has the burden of establishing that

counsel’s continued participation in the case would violate the disciplinary rules.”)

              2C. The Lampl Firm does not owe responsibilities to Linaburg

       For this argument, Linaburg relies on Pennsylvania Rule of Professional Conduct

1.7 section (A)(2), which forbids representation of a client if there is a significant risk that

the representation of one or more clients will be materially limited by the lawyer’s

responsibilities …..to a third person or by a personal interest of the lawyer (emphasis

added). Specifically, Linaburg purports to argue that the Lampl Firm’s representation of

Kane is going to be materially limited by the Lampl Firm’s responsibilities to Linaburg.
Again, there is very little support or analysis for this conclusory allegation. While

seemingly not supportive of his underlying argument, Linaburg asserts that, “Underlying

this litigation, as well as the numerous related cases pending in this District and the Court

of Common Pleas are Dr. Linaburg’s claim of fraud against Kane, in his capacity as an

officer and principal of 5171.” Despite this statement, a review of the pleadings in this

case and the pleadings in the “numerous related cases,” reveal that Linaburg has no

pending causes of action for fraud against either 5171 or Kane. In the event that Linaburg

were to bring such a cause of action, and in the event that Lampl Firm were to attempt to

defend 5171 or Kane in such an action, only then would it potentially make sense to

evaluate this alleged conflict. However, until then, such an argument is premature.

                                     III. Conclusion:

       Based on the foregoing, Defendant Kane respectfully requests that this

Honorable Court deny Defendant Linaburg’s Motion to Disqualify Defendant Kane’s

Counsel.

                                                  Respectfully Submitted,


                                                  /s/ Ryan J. Cooney
                                                  ROBERT O LAMPL
                                                  PA I.D. #19809
                                                  RYAN J. COONEY
                                                  PA I.D. #319213
                                                  223 Fourth Avenue, 4th Floor
                                                  Pittsburgh, PA 15222
                                                  (412) 392-0330 (phone)
                                                  (412) 392-0335 (facsimile)
                                                  Email: rlampl@lampllaw.com
  IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                            PENNSYLVANIA


US FOODS, INC.,                                CIVIL ACTION

                    Plaintiff,                 Case No. 2:19-cv-00946-JFC
      vs.

WILLIAM T. KANE a/k/a BILL T. KANE,
an individual, and RONALD G. LINABURG,
D.D.S., an individual,

                    Defendants.

                                 CERTIFICATE OF SERVICE

      Ryan J. Cooney, hereby certifies that on the 5th day of December, 2019, a true and

correct copy of the foregoing BRIEF IN OPPOSITION TO MOTION TO DISQUALIFY

DEFENDANT KANE’S COUNSEL was served upon the following (via First-Class U.S.

Mail and/or email service):

Michael P. Oliverio                            Gretchen E. Moore
John J. Heurich                                Strassburger, McKenna, Gutnick
501 Smith Drive, Suite 3                         & Gefsky
Cranberry Twp., PA 16066                       Four Gateway Center, Suite 2200
moliverio@lynchlaw-group.com                   444 Liberty Avenue
jheurich@lynchlaw-group.com                    Pittsburgh, PA 15222
                                               gmoore@smgglaw.com
Maria Zoee Vathis
Bryan Cave Leighton Paisner LLP
161 N. Clark Street, 4300
Chicago, IL 60601
Maria.vathis@bclplaw.com

Brian C. Thompson
125 Warrendale Bayne Road, Suite 200
Warrendale, PA 15086
bthompson@thompsonattorney.com
